Citation Nr: 1226896	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to July 1968, with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2011.  A statement of the case was issued in March 2011, and a substantive appeal was received in April 2011.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's bilateral hearing loss is related to his service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  A VA audiological examination conducted in October 2008 showed hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 . 

The Veteran's service treatment records show that at the time of separation, his hearing was normal by VA standards.  Moreover, on separation examination, the Veteran checked the box to deny hearing loss.  

In a statement received in March 2010, the Veteran asserted that he began experiencing symptoms of hearing loss while in service as a result of firing large guns in Vietnam, and that these symptoms have continued since.  The Veteran's DD 214 shows that he was assigned to an artillery unit.  It would therefore be reasonable to assume that he was in fact exposed to acoustic trauma during service.  

The Veteran has submitted several statements from family members and people who know him that support his contention that his hearing loss was caused by his service.  In a statement from the Veteran's spouse, she stated that prior to his time in Vietnam, the Veteran had no issues with hearing loss.  She stated that to the best of her recollection the Veteran was diagnosed with hearing loss by his employer just a few years after returning from Vietnam and that it may even have been right after he came home.   The Veteran's son, who reported that he was born in 1975, stated that the Veteran has had symptoms of hearing loss for many years and that he could recall specific instances from his childhood when the Veteran's hearing loss impacted his daily life.  Several statements from friends of the Veteran further support this assertion.  One friend essentially reported that he had met the Veteran in the early 1980's and that the Veteran had a hard time hearing at that time.  

The Veteran was afforded a VA examination in March 2010.  At this examination, the Veteran reported inservice noise exposure from artillery.  He further reported no postservice occupational noise exposure and recreational noise exposure in the form of woodworking.  The Veteran was diagnosed with bilateral sensorineural hearing loss (SNHL).  The examiner opined that the Veteran's hearing loss disability was less likely than not the result of service as there was no hearing loss reported during the Veteran's active duty service and because audiometry evaluation at the time of separation was normal.  

As noted above, the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since.  Davidson, 581 F.3d 1313.  The Board is charged with the responsibility of considering whether the Veteran's claim of hearing loss during and continuing from service is credible.  After all, hearing loss was not detected on audiological exam at the time of discharge.  Moreover, the Board is somewhat perplexed by the fact that the Veteran expressly checked the appropriate box to deny hearing loss at the time of his separation examination.  This would appear to diminish his credibility since it is inconsistent with what he is now asserting.  

The credibility of the Veteran's spouse, other family members and friend has also been considered as they certainly must be viewed as biased toward the Veteran.  Moreover, their statements are made many years after the fact and the accuracy of their recollections is therefore subject to the passage of time.  However, there is otherwise no clear inconsistency in their lay statements, and the Board is unable to conclude that they are not credible.  

The evidence certainly does not compel a finding that the Veteran's current hearing loss is related to his service more than 40 years ago.  However, the fact that the Veteran was exposed to acoustic trauma during service is significant, and the supporting statements offered on his behalf by family members and a long-time friend as to a link or nexus to service can be said to place the negative evidence and the positive evidence in a state of equipoise.  In such a case, applicable law mandates that the Board find in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in March 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


